Case: 16-30034       Document: 00513817553         Page: 1     Date Filed: 12/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                     No. 16-30034
                                                                                    Fifth Circuit

                                                                                  FILED
                                   Summary Calendar                       December 30, 2016
                                                                             Lyle W. Cayce
MOHAMED ADMED HASSAN ABDALLAH OMRAN,                                              Clerk


                                                  Plaintiff - Appellant

v.

STEVE PRATOR; ROBERT WYCHE; DIRECTOR HICKS; CHAPLAIN
WHITTIKER,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:14-CV-2426


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Mohamed Admed Hassan Abdallah Omran, formerly federal prisoner
# 12752-049 and proceeding pro se, appeals, inter alia, the summary judgment
dismissal of his 42 U.S.C. § 1983 complaint, which claimed violations of his
First Amendment right to the free exercise of his religion, and of his claims for
Fourteenth Amendment violations raised for the first time in objections to a



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-30034     Document: 00513817553      Page: 2    Date Filed: 12/30/2016


                                  No. 16-30034

magistrate judge’s report and recommendation. Omran served six-months’
imprisonment after his jury-trial conviction for two counts of failure to depart
the United States. He initiated this civil action during his imprisonment,
alleging that, during his pre-trial detainment he requested, but was denied,
halal or kosher food in accordance with the tenets of his religion.
      Defendants—personnel        associated   with    the   Caddo    Correctional
Center—moved for summary judgment, as did Omran.                 In a report and
recommendation, the magistrate judge recommended such relief be awarded
defendants.    Omran later moved for judgment on the pleadings and for
sanctions against defendants’ counsel, claiming the response to his summary-
judgment motion was frivolous and false. The magistrate judge recommended
denial of this motion as well, and the district court adopted the reports and
recommendations.
      A summary judgment is reviewed de novo. Baranowski v. Hart, 486 F.3d
112, 119 (5th Cir. 2007).       Prison policies that impinge on fundamental
constitutional rights are reviewed under the deferential standard that a prison
regulation is valid if it is reasonably related to legitimate penological interests.
Id. at 120 (citing Turner v. Safley, 482 U.S. 78 (1987)). Turner requires the
court to consider four factors: (1) whether a valid and rational connection
exists between the prison regulation and the legitimate governmental interest
put forward to justify it; (2) whether there are alternative means of exercising
the right that remain open to prison inmates; (3) the impact of the
accommodation on prison guards, other inmates, and the allocation of prison
resources generally; and (4) whether there are “ready alternatives” to the
regulation in question. Id. (citing Turner, 482 U.S. at 89–90).
      Baranowski resolves the immediate appeal with regard to the First
Amendment claim. Plaintiff in Barnanowksi challenged a prison’s denial of a



                                         2
    Case: 16-30034    Document: 00513817553      Page: 3   Date Filed: 12/30/2016


                                 No. 16-30034

kosher diet, and our court rejected his challenge. Id. at 122. In doing so, our
court noted that, “[i]n Kahey, we held that the prison was not required to
accommodate a Muslim inmate’s request for a kosher diet, with particularized
requirements regarding the content and preparation of food”. Id. (citing Kahey
v. Jones, 836 F.2d 948, 950–51 (5th Cir. 1988)). Omran’s First Amendment
claim likewise fails. See id. at 119–22.
      Omran’s equal-protection claim will not be considered because it was
raised for the first time in his objections to the magistrate judge’s report and
recommendation, and the district court did not abuse its discretion in implicitly
denying him leave to amend. See Finley v. Johnson, 243 F.3d 215, 219 n.3 (5th
Cir. 2001); Little v. Liquid Air Corp., 952 F.2d 841, 846 (5th Cir. 1992).
      Finally, the court did not abuse its discretion in refusing to impose
sanctions. See Health Net, Inc. v. Wooley, 534 F.3d 487, 497 (5th Cir. 2008).
      AFFIRMED.




                                        3